Exhibit 32.1 Section906 Certification Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. § 1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Pursuant to 18 U.S.C. § 1350, updated pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officers of Host Hotels& Resorts, Inc. (the “Company”) hereby certify, to such officers’ knowledge, that: (i) the accompanying Quarterly Report on Form 10-Q of the Company for the period ended June30, 2015 (the “Report”) fully complies with the requirements of Section13(a) or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: July 31, 2015 /s/  W. EDWARD WALTER W. Edward Walter Chief Executive Officer /s/  GREGORY J. LARSON Gregory J. Larson Chief Financial Officer
